DETAILED ACTION
1.         Claims 1-6, 8-18, 20, and 21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.          In response to the amendments received in the Office on 11/09/2021, the Office acknowledges the current status of the claims: claims 1, 8, 10, 15, 17, and 18 have been amended, claims 7 and 19 have been canceled, claims 21 and 22 have been added new, and no new matter appears to be added.

Response to Arguments
4.          Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. Examiner addresses the Applicant’s concerns in the following discussion.
     a) Applicant takes notice of the alleged rejection of claim 4 as being anticipated by Marinier (Remarks, page 7). Examiner further notes this as a typographical error since claim 4 is rejected under 35 USC 103 as being unpatentable over Marinier in view of Alpman (see Office action mailed 8/26/2021, pages 10-11). Corrections are made in the attached rejection.
1. a network node performing the variously defined actions to assign beams to terminal devices” (Remarks, page 8-9). Examiner respectfully disagrees. Paragraph [0049] defines a network node as determining the best beam (channel), wherein a network node may be a user equipment (UE). [0090] discloses the network node as a TRP, or transmission/reception point. [0308] describes a plurality of different network elements operable under different standards as “network nodes”.  
     b) Applicant argues Marinier does not teach or disclose “2. [A network node] obtaining an indication that further beams, in addition to those in the initial set of beams, are available for serving the terminal devices” (Remarks, pages 10-12). Examiner respectfully disagrees. [0048-0054] of Marinier describes an initial beam and then an updated beam selection process for selecting another beam, suggesting a plurality of beams. See also [0167].
     c) Applicant argues Marinier does not teach or disclose “3. [A network node] obtaining a quality measure for one or more of the further beams from a plurality of the terminal devices” (Remarks, page 13). Examiner respectfully disagrees. Paragraphs [0150] and [0170] describes sending to the network quality measurements. See also [0172-0183] and [0236].
     d) Applicant argues Marinier does not teach or disclose “4. [A network node] evaluating whether to expand the initial set of beams with the further beams or not, whereby the further beams are assigned to the plurality of terminal devices according to a criterion for assigning one of the further beams to any of the terminal devices according to the obtained quality measure, until a resource utilization threshold is reached, wherein the resource utilization threshold pertains to the communications capacity of a transport interface, hardware limitation in the network node, and/or the terminal devices” (Remarks, page 12). Examiner respectfully disagrees. As previously indicated in the Office action mailed 8/26/2021, Marinier discloses the above features in at least [0170] and [0172-0178]. Applicant has amended the limitation to include restraints on the definition of the resource utilization threshold being one or more of a communications capacity of a transport interface and hardware limitations of the network node and/or terminal devices. Marinier discloses this feature in at least [0133] describing a terminal capability and [0171] describing a terminal’s beam process capability, suggesting hardware limitations, or a threshold.
Examiner respectfully maintains the rejections with the above included recitations.

Claim Rejections - 35 USC § 102
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

7.         Claims 1-3, 5-11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0145079 A1 to Marinier et al. (hereinafter “Marinier”).
            Regarding Claim 1, Marinier discloses a method for assigning beams to terminal devices in a communications network, the method comprising:
     a network node (Marinier: [0049] defines a network node as determining the best beam (channel), wherein a network node may be a user equipment (UE). [0090] discloses the network node as a TRP, or transmission/reception point. [0308] describes a plurality of different network elements operable under different standards as “network nodes”.) performing:
          determining an initial set of beams for serving the terminal devices (Marinier: [0048-0050] – corresponds to an initial beam per beam process.), whereby each terminal device is assigned at least one of the beams (Marinier: [0048-0050] – corresponds to an initial beam assignment of a plurality of beam processes, wherein each UE may be operable to perform a plurality of beam processes. See also [0061]. See also [0154-0161] describing the steps for acquiring an initial beam.);
          obtaining an indication that further beams, in addition to those in the initial set of beams, are available for serving the terminal devices (Marinier: [0077-0084] – this feature is suggested as a capability of the UE to receive using at most N beam processes, wherein the UE uses a prioritization rule for the number of beams. [0086] describes a semi-static configuration of antenna ports per beam, suggesting an exchange of control messages (indication) for mapping the port(s) to beam(s). [0087] 
          obtaining a quality measure for one or more of the further beams from a plurality of the terminal devices (Marinier: [0150] and [0170] describes sending to the network quality measurements. See also [0172-0183] and [0236]. See also [0010], [0097] – corresponds to UE determining a beam quality via received signal strength.); and
          evaluating whether to expand the initial set of beams with the further beams or not (Marinier: [0170] and [0175-0181] – corresponds to UE determining capability and criterion for adding a beam process or not.), whereby the further beams are assigned to the plurality of terminal devices according to a criterion for assigning one of the further beams to any of the terminal devices according to the obtained quality measure (Marinier: [0170-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing.), until a resource utilization threshold is reached (Marinier: [0172-0178] – corresponds to a set of (time) resource restrictions defined for a previous beam process and to add a new beam process.), wherein the resource utilization threshold pertains to the communications capacity of a transport interface, hardware limitation in the network node, and/or the terminal devices (Marinier: [0133] describing a terminal capability and [0171] describing a terminal’s beam process capability, suggesting hardware limitations, or a threshold.).
Regarding Claim 2, Marinier discloses the method according to claim 1, further comprising: 
     communicating with the terminal devices in the beams assigned to the terminal devices (Marinier: [0040-0041], [0044], [0054-0059], and [0061] – transmission/reception of data and control signals is performed through the one or more beam processes.).
            Regarding Claim 3, Marinier discloses the method according to claim 2, wherein said communicating involves the network node to transmit signals to the terminal device in the beams assigned to the terminal device (Marinier: [0040-0041], [0044], [0054-0059], and [0061] – transmission/reception of data and control signals is performed through the one or more beam processes.).
            Regarding Claim 5, Marinier discloses the method according to claim 1, wherein the criterion is defined by at least one of: 
     for which terminal device there is largest gain for having a further beam assigned to it (Marinier: [0170] and [0175-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing (increased gain).), for which terminal device there is need for largest gain for having a further beam assigned to it (Marinier: [0170] and [0175-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing (increased gain).), and for which terminal device there is largest need for having a further beam assigned to it (Marinier: [0170] and [0175-0181] – different criteria for adding a new beam process 
            Regarding Claim 6, Marinier discloses the method according to claim 5, wherein said gain relates to at least one of phase coherent transmission gain, beam power gain (Marinier: [0240] – suggested by compensated power by beamforming gain.), and beamforming gain (Marinier: [0025], [0050]).
           Regarding Claim 8, Marinier discloses the method according to claim 1, wherein the quality measure per beam per terminal device further is obtained for the beams in the initial set of beams (Marinier: [0077-0084] – this feature is suggested as a capability of the UE to receive using at most N beam processes, these processes include a plurality of beams, wherein the UE uses a prioritization rule for the number of beams. [0086] describes a semi-static configuration of antenna ports per beam, suggesting an exchange of control messages (indication) for mapping the port(s) to beam(s). [0087] describes an explicit indication for a beam process, and [0088] describes implicit indications. [0170-0171] describes indications for initiating an additional beam process (set of beams). See also [0175-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing (increased gain).).
            Regarding Claim 9, Marinier discloses the method according to claim 1, wherein the resource utilization threshold pertains to at least one of: 
     usage of an external transport interface of the network node (Marinier: [0086] describes a semi-static configuration of antenna ports per beam, suggesting an exchange of control messages (indication) for mapping the port(s) to beam(s). See also , hardware resources of the network node and/or the terminal devices, transmission power of the network node and/or the terminal devices, and total number of beams used by the network node (Marinier: [0077-0084] – this feature is suggested as a capability of the UE to receive using at most N beam processes, wherein the UE uses a prioritization rule for the number of beams. [0086] describes a semi-static configuration of antenna ports per beam, suggesting an exchange of control messages (indication) for mapping the port(s) to beam(s). [0087] describes an explicit indication for a beam process, and [0088] describes implicit indications. [0170-0171] describes indications for initiating an additional beam process (set of beams).).
           Regarding Claim 10, Marinier discloses the method according to claim 9, wherein the usage of the external transport interface relates to at least one of: 
     downlink communications and uplink communications between the network node and the terminal devices (Marinier: [0086] and [0178] – types of communications under usage restrictions necessarily include UL/DL as required in mMTC, URLLC, and eMBB.).
            Regarding Claim 11, Marinier discloses the method according to claim 9, wherein the transport interface is shared between at least two radio equipment and/or between at least two radio equipment controllers (Marinier: [0274-0306] – network architecture includes one or more devices operable to act as radio equipment and/or controllers to establish at least an interface between one another.).
           Regarding Claim 13, Marinier discloses the method according to claim 1, wherein the evaluating is performed per scheduling instant of the terminal devices (Marinier: [0065] – beam process evaluation based on a scheduling unit.) and/or upon reception of measurement reports from the terminal devices (Marinier: [0065] – beam process evaluation includes reference signals.).
            Regarding Claim 14, Marinier discloses the method according to claim 1, wherein the beams are generated using analog-digital hybrid beamforming (Marinier: [0026] – beam-based procedures include analog, digital, and hybrid beamforming.).
            Regarding Claim 20, Marinier discloses the method of claim 1, wherein the evaluating is based on at least one of: 
     an estimated gain for coherent phase transmission of using further beams compared to only transmitting with a single current strongest beam, an estimated gain considering unequal transmission power on the beams, an estimated gain considering a weighting of a fairness factor and a quality of service requirement for assigning one of the further beams (Marinier: [0150] and [0170] describes sending to the network quality measurements. See also [0172-0183] and [0236]. See also [0010], [0097] – corresponds to UE determining a beam quality via received signal strength.).
            
           Claim 15, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Marinier further discloses the device comprising at least processing circuitry in Figure 7E.
Regarding Claim 16, Marinier discloses the network node according to claim 15, wherein: 
     the processing circuitry is programmable (Marinier: [0307] – programmable digital logic circuitry.);  and 
     the network node further comprises: 
          a non-transitory computer readable storage medium storing instructions that, when executed by the processing circuitry, cause the network node to perform: the determining, the obtaining, and the evaluating (Marinier: [0307] – corresponds to non-transitory computer-readable medium.).

            Claim 17, directed to a device embodiment of claim 1, recites similar features as claim and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Marinier further discloses the device comprising at least processing circuitry in Figure 7F.
            Claim 18, directed to an article of manufacture embodiment of claim 17, recites similar features as claim 17 and is therefore rejected upon the same grounds as claim 17. Please see above rejection of claims 17 and 1. Marinier further discloses the medium in at least [0317-0320].

Claim Rejections - 35 USC § 103
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of United States Patent Application Publication 2020/0091608 A1 to Alpman et al. (hereinafter “Alpman”).
            Regarding Claim 4, Marinier discloses the method according to claim 2, wherein Marinier describes setting phase-only weight for beamforming (Marinier: [0028-0029]), but does not expressly disclose for those terminal devices having at least two beams assigned, phase coherent communication is used for said at least two beams.
             However, this feature cannot be considered new or novel in the presence of Alpman. Alpman is also concerned with determining desired beamforming for wireless communications (Alpman: [0011] and [0620]). Alpman discloses for those terminal devices having at least two beams assigned, phase coherent communication is used for said at least two beams (Alpman: [1625] and [1635] – corresponds to determining two bands to be phase coherent.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Marinier in view of the method of Alpman to using phase coherency between two beams/bands for the reasons of increasing receiver gain (Alpman: [0011]).

13.         Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of United States Patent Application Publication 2016/0329631 A1 to Rheinfelder et al. (hereinafter “Rheinfelder”).
Regarding Claim 21, Marinier discloses the method of claim 1, but does not expressly disclose wherein the transport interface is a Common Public Radio Interface (CPRI).
            However, Rheinfelder discloses a transport interface is a Common Public Radio Interface (CPRI) (Rheinfelder: [0085] and [0119]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Marinier in view of Rheinfelder to include a CPRI transport interface for the reasons of transmitting data in an antenna array (Rheinfelder: [0069]).

Allowable Subject Matter
14.         Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 3, 2022